NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Submitted April 13, 2016* 
                                  Decided April 14, 2016 
                                               
                                           Before 
 
                          JOEL M. FLAUM, Circuit Judge 
                           
                          KENNETH F. RIPPLE, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
No. 15‐3471 
 
BEVERLY P. WESLEY,                          Appeal from the United States District 
      Plaintiff‐Appellant,                  Court for the Northern District of Illinois, 
                                            Eastern Division. 
      v.                                     
                                            No. 15 C 6833 
JULIÁN CASTRO, Secretary of the              
United States Department of Housing         Manish S. Shah, 
and Urban Development, and CAGAN            Judge. 
MANAGEMENT GROUP, 
      Defendants‐Appellees. 
                                     O R D E R 

            Beverly Wesley lost her home in Crete, Illinois, after defaulting on her mortgage 
loan. An Illinois state court entered a judgment of foreclosure in April 2014 and a year 
later approved a judicial sale of the property. Wesley then brought this action in federal 
court, ostensibly under 42 U.S.C. § 1983, claiming that the “foreclosing entity,” Cagan 
Management Group, had violated the Constitution of the United States by commencing 
the foreclosure action. Wesley also listed as a defendant the Secretary of the U.S. 
                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3471                                                                          Page 2 
 
Department of Housing and Urban Development. After Wesley failed for a second time 
to attend a scheduled hearing, the district court dismissed the suit for failure to 
prosecute. Because we conclude that the district court did not abuse its discretion, we 
affirm the dismissal. 

        Missing a single hearing usually will not warrant dismissing a lawsuit for failure 
to prosecute. See McInnis v. Duncan, 697 F.3d 661, 664 (7th Cir. 2012); Del Carmen v. 
Emerson Elec. Co., 908 F.2d 158, 163 (7th Cir. 1990). But when a plaintiff misses multiple 
hearings and has been warned of the possibility of dismissal, dismissal may be 
warranted. See McInnis, 697 F.3d at 664; Fischer v. Cingular Wireless, LLC, 446 F.3d 663, 
665–66 (7th Cir. 2006). Wesley’s case was not dismissed after a single missed hearing. 
Rather, after Wesley had missed the first hearing, the district court issued a minute entry 
warning her that failing to show up at the next hearing risked dismissal of her suit. 
Despite this warning Wesley did not appear at the hearing two weeks later. Moreover, 
Wesley has not tried to explain her absences, either to the district court in a motion to 
reconsider or vacate the dismissal, see McInnis, 697 F.3d at 664–65, or in her appellate 
brief. On this record, we cannot conclude that the court abused its discretion in 
dismissing her suit.   

                                                                              AFFIRMED.